Citation Nr: 9907270	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-20 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable disability rating for adult 
situational condition with depressive features and headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran had active military service from September 1969 
to March 1972, August 1973 to September 1976, and January 
1981 to August 1982.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, which denied a 
compensable disability rating for the veteran's service-
connected psychiatric disorder.  Additional due process and 
evidentiary development are needed prior to appellate 
consideration of this case.

Due process

First, the RO received the veteran's increased rating claim 
on November 11, 1996.  The criteria for evaluating 
psychiatric disorders in the VA Schedule for Rating 
Disabilities, 38 C.F.R. § Part 4 (1996), was amended 
effective November 7, 1996.  See 61 Fed. Reg. 52695 to 52702 
(October 8, 1996).  However, the RO incorrectly used the 
rating criteria in effect prior to November 7, 1996, when 
adjudicating the veteran's claim.  Since the veteran's claim 
was received after the effective date of the new regulations, 
he is only entitled to consideration of his claim under the 
new regulations.  Cf. Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); Rhodan v. West, 12 Vet. App. 55 (1998).  

The Statement of the Case provided to the veteran informed 
him of the rating criteria for psychiatric disorders in 
effect prior to November 7, 1996, and he has not received 
notice of the new regulations.  Therefore, due process 
concerns require remanding his claim to the RO.  See Bernard 
v. Brown, 4 Vet.App. 384 (1993).  Accordingly, after 
completion of the requested evidentiary development, the RO 
should adjudicate the veteran's claim under the new rating 
criteria only, and inform him of the new criteria in a 
supplemental statement of the case.

Second, the veteran's service-connected disorder is currently 
evaluated under Diagnostic Code 9405, which was for dysthymic 
disorder; adjustment disorder with depressed mood; major 
depression without melancholia.  38 C.F.R. § 4.132, 
Diagnostic Code 9405 (1996).  The amended regulations created 
a category for mood disorders, and Diagnostic Code 9405 has 
been deleted from the Schedule.  The proposed regulations 
indicated that a disorder that had been evaluated under 
Diagnostic Code 9405 could be evaluated under either 
Diagnostic Code 9433 for dysthymic disorder or Diagnostic 
Code 9434 for major depressive disorder.  60 Fed. Reg. 54828-
29 (October 26, 1995).  It is necessary for the RO to assign 
another diagnostic code for the veteran's service-connected 
disorder.

Evidentiary development

VA regulations require that a physical examination be 
conducted when evidence indicates that there has been a 
material change in a disability or where it is necessary to 
determine the current severity of a disability.  38 C.F.R. 
§ 3.327(a) (1998).  However, the veteran has not been 
provided a VA psychiatric examination since 1994.  Therefore, 
it is necessary to provide him a VA examination in order to 
evaluate the current severity of his service-connected 
psychiatric condition.  

An examination is also needed because it is unclear whether 
any of the veteran's current social and occupational 
impairment is attributable to nonservice-connected disorders.  
The recent medical evidence shows diagnosis of post-traumatic 
stress disorder with dysthymia, and no diagnosis of the 
situational disorder with depressive features for which he 
has been granted service connection.  The nonservice-
connected psychiatric disorder may be contributing to the 
social and industrial impairment that the veteran is 
experiencing.  It is essential that an attempt be made to 
separate the effects of the veteran's service-connected 
situational disorder from his other psychiatric disorders so 
that the appropriate disability rating may be assigned.  
Therefore, in order to assure that VA's statutory obligation 
to assist the veteran is fulfilled, an examination is 
required.  See Waddell v. Brown, 5 Vet. App. 454, 456-57 
(1993) (the Board's evaluation cannot be fully informed 
without an examination thoroughly describing the degree of 
disability attributable to the veteran's service-connected 
psychiatric disorder as opposed to diagnosed, nonservice-
connected psychiatric disorder(s)); see also Shoemaker v. 
Derwinski, 3 Vet. App. 248, 254-55 (1992).

While this claim is in remand status, the RO should obtain 
the veteran's medical records from the VA Medical Center in 
Jackson for treatment since July 1997.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and these records must be 
considered in deciding the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Therefore, while the Board regrets the delay, this case is 
REMANDED for the following:

1.  Request the veteran's medical 
records, to include all records 
maintained electronically, e.g., by 
computer, and on microfiche or paper, 
from the VA Medical Center in Jackson, 
Mississippi, for treatment since July 
1997.  Associate all requests and records 
received with the claims file.

2.  After receiving the veteran's VA 
treatment records, schedule him for a VA 
psychiatric examination to evaluate his 
service-connected psychiatric condition.  
It is important that the examiner be 
afforded an opportunity to review the 
veteran's claims file and a copy of this 
remand prior to the examination.  

First, all necessary tests and studies 
should be conducted in order to ascertain 
the severity of the veteran's service-
connected adult situational condition 
with depressive features.  It is 
requested that a Global Assessment of 
Functioning (GAF) score be assigned 
consistent with the American Psychiatric 
Association:  Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV), including an 
explanation of what the assigned code 
means.

Second, it is requested that the VA 
examiner discuss the prior medical 
evidence regarding the veteran's service-
connected condition and reconcile any 
contradictory evidence regarding the 
level of the veteran's occupational 
impairment and any prior medical findings 
such as GAF scores.

The examiner's attention is directed to 
the veteran's service medical records, 
the report of VA psychiatric and 
neurological examinations conducted in 
1994, and VA treatment records dated in 
1996 and 1997.  After review of the 
claims file, including these records, the 
examiner should render the following 
medical opinions: 

which of the veteran's 
symptomatology and/or social and 
occupational impairment is 
attributable to the service-
connected situational condition with 
depressive features as opposed to 
any nonservice-connected conditions 
(i.e., post-traumatic stress 
disorder with dysthymia)?  If it is 
impossible to distinguish the 
symptomatology and/or social and 
occupational impairment due to the 
nonservice-connected condition(s), 
the examiner should so indicate.  

The examination report must include the 
medical rationale for all opinions 
expressed.

3.  Following completion of the above, 
review the examination report and ensure 
that it includes fully detailed 
descriptions of all opinions requested.  
If it does not, it must be returned to 
the examiner for corrective action.  
38 C.F.R. § 4.2 (1998).

4.  Thereafter, readjudicate the 
veteran's claim for an increased 
disability rating for adult situational 
condition with depressive features and 
headaches, with consideration of any 
additional evidence developed upon 
remand.  In readjudicating this claim, 
the RO should only consider the rating 
criteria in effect from November 1996.  
Since Diagnostic Code 9405 has been 
deleted from the Schedule, the RO must 
assign a new diagnostic code for the 
veteran's service-connected disorder.

If the benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case, which includes the rating 
criteria in effect for psychiatric 
disorders since November 1996.  Allow an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if appropriate.  The veteran need 
take no further action until he is further informed; however, 
he is free to furnish additional evidence and argument to the 
RO while the case is in remand status.  Booth v. Brown, 8 
Vet. App. 109, 112 (1995).

The purpose of this REMAND is to fulfill due process 
considerations and obtain additional evidence.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (Historical and Statutory Notes) 
(West Supp. 1998).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 6 -


